
	

115 S3502 IS: AI in Government Act of 2018
U.S. Senate
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3502
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2018
			Mr. Schatz (for himself, Mr. Gardner, Mr. Portman, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To authorize an emerging technology policy lab within the General Services Administration, and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the AI in Government Act of 2018.
 2.DefinitionsIn this Act— (1)the term Administration means the General Services Administration;
 (2)the term Administrator means the Administrator of General Services; (3)the term Board means the advisory board established under section 4(a);
 (4)the term Executive agency has the meaning given the term in section 105 of title 5, United States Code; (5)the term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002);
 (6)the term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code; and
 (7)the term Policy Lab means the Emerging Technology Policy Lab described in section 3. 3.Emerging Technology Policy Lab (a)In generalThere is within the Administration an office to be known as the Emerging Technology Policy Lab, which shall—
 (1)advise and promote the efforts of the Federal Government in ensuring that the use of emerging technologies by the Federal Government, including artificial intelligence, is in the best interest of the public; and
 (2)improve cohesion and competency in Federal agency rule making and the use of emerging technologies.
 (b)DutiesThe duties of the Policy Lab shall include— (1)regularly convening individuals from Executive agencies, industry, Federal laboratories, nonprofit organizations, institutions of higher education, and other entities to discuss recent developments in emerging technologies, including the dissemination of information regarding programs, pilots, and other initiatives at Federal agencies, as well as recent trends and relevant information on those technologies;
 (2)advising Federal Government acquisition and use of emerging technologies through technical insight and expertise, as needed;
 (3)identifying and disseminating information regarding educational and workforce development opportunities for Executive agency employees relative to emerging technology topics, and leading those opportunities, as needed;
 (4)studying economic, policy, legal, and ethical challenges and implications related to the use of artificial intelligence and other emerging technologies by the Federal Government, including how the privacy, civil liberties, and civil rights of individuals are or will be affected by the use of emerging technologies by the Federal Government;
 (5)working with industry to improve the leadership of industry in emerging technology and the ability to compete successfully in international markets; and
 (6)encouraging and assisting joint initiatives by State or local governments, regional organizations, private businesses, institutions of higher education, nonprofit organizations, and Federal laboratories.
				(c)Staff
 (1)In generalThe Administrator shall provide necessary staff, resources, and administrative support for the Policy Lab.
 (2)Temporary or term appointmentsThe Administrator may hire temporary or term employees in accordance with part 316 of title 5, Code of Federal Regulations, or any successor regulation, to serve as Policy Lab employees.
 (3)FellowsThe Administrator may, to the maximum extent practicable, appoint fellows to participate in the Policy Lab from nonprofit organizations, think tanks, institutions of higher education, and industry.
 (4)DetailsWhen appropriate, and to the maximum extent practicable, the Administrator may detail Policy Lab employees to Executive agencies on a reimbursable or non-reimbursable basis in accordance with section 3341 of title 5, United States Code.
 (d)Responsibilities of OMB and OSTPThe Office of Management and Budget and the Office of Science and Technology Policy shall coordinate with the Administrator and the Board to identify policy opportunities and challenges that emerging technologies, especially artificial intelligence, present in the respective domains of Executive agencies.
 (e)Report to CongressThe Administrator shall submit to Congress an annual report on the Policy Lab, which shall include, for the preceding year—
 (1)a summary of the activity of the Policy Lab, including a description of specific projects worked on in partnership with Federal agencies;
 (2)recommendations on ways in which Executive agencies can better support the development and deployment of emerging technologies, including initiatives designed to promote knowledge of those technologies among the Federal workforce; and
 (3)an identification of joint initiatives encouraged or assisted under subsection (b)(6). (f)Transfer of functionsAll functions of the Emerging Citizen Technology Office of the Administration, including the personnel, assets, and obligations of the Emerging Citizen Technology Office, as in existence before the date of enactment of this Act, shall be transferred to the Policy Lab.
 (g)Deeming of nameAny reference in law, regulation, document, paper, or other record of the United States to the Emerging Citizen Technology Office of the Administration shall be deemed a reference to the Policy Lab.
			4.Advisory board
 (a)In generalThe Administrator shall establish an advisory board to advise the Administrator on issues that are relevant to the mission and duties of the Policy Lab and to inform the priorities and projects worked on by the Policy Lab.
			(b)Composition
 (1)ChairsThe Board shall be co-chaired by the Administrator and the Secretary of Commerce. (2)Other membersThe Board shall be composed of the following members:
 (A)1 designee from each of the following: (i)The Office of Science and Technology Policy.
 (ii)The Office of Management and Budget. (iii)The Department of Commerce.
 (iv)The Administration. (B)4 designees from Federal agencies not listed in subparagraph (A), who shall be designated by the Director of the Office of Management and Budget once every 12 months.
 (C)8 members designated by the co-chairs of the Board once every 6 months, of whom— (i)4 shall be representatives of relevant industries;
 (ii)2 shall be representatives of institutions of higher education; and (iii)2 shall be representatives of public interest groups representing privacy and civil liberties issues.
 (3)QualificationsEach member of the Board designated under subparagraph (B) or (C) of paragraph (2) shall have demonstrated experience and expertise in the field of emerging technologies or technology policy.
 (c)MeetingsThe Board shall meet not less frequently than once every 12 months. (d)Annual listEach year, the Board shall publish on a publicly available website a list of areas of improvement within the Federal Government that would benefit from additional technical or technical policy expertise.
			(e)
 CompensationMembers of the Board shall serve on the Board without compensation, except that members of the Board may be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Board.
 (f)DurationSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Board. 5.ReportNot later than 6 months after the date of enactment of this Act, the Director of the Office of Management and Budget, in coordination with the Administrator, shall submit to the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Oversight and Government Reform and the Committee on Energy and Commerce of the House of Representatives a report describing—
 (1)the strategy for investment by the Federal Government in, development of, and use of artificial intelligence; and
 (2)how the strategy described in paragraph (1) relates to the existing data strategies of Federal agencies.
 6.Update of occupational series for artificial intelligenceNot later than 180 days after the date of enactment of this Act, and in accordance with chapter 51 of title 5, United States Code, the Director of the Office of Personnel Management shall—
 (1)identify key skills and competencies needed for positions related to artificial intelligence; and (2)establish an occupational series, or update and improve an existing occupational job series, to include positions the primary duties of which relate to artificial intelligence.
 7.SunsetSection 3 and 4 of this Act shall cease to be effective on the date that is 5 years after the date of enactment of this Act.
		